United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0761
Issued: January 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 3, 2016 appellant filed a timely appeal from a February 9, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish a ratable impairment
due to her accepted conditions, for which a schedule award is warranted.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that the record includes evidence received after OWCP issued its February 9, 2016 decision.
On appeal, the Board is limited to reviewing the evidence that was before OWCP when it issued its final decision.
20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the Board’s September 19, 2011 decision are incorporated herein by reference.
The relevant facts follow.
Appellant, a 56-year-old transportation security officer, was injured in the performance of
duty on December 5, 2009 when she fell from a 20-inch high platform. Her current accepted
conditions include cervical, thoracic, and lumbar sprains, chest wall contusion, permanent
aggravation of cervical intervertebral disc disorder with myelopathy, and permanent aggravation
of lumbar intervertebral disc degeneration. When the case was last on appeal, OWCP had
terminated appellant’s wage-loss compensation and medical benefits effective May 12, 2010. By
decision dated September 19, 2011, the Board reversed OWCP’s termination of compensation
benefits because it had not met its burden of proof to justify the termination. On October 4, 2011
OWCP advised appellant that her claim was reopened for medical treatment. Appellant
subsequently received wage-loss compensation retroactive to February 11, 2010, and OWCP
placed her on the periodic compensation rolls effective April 8, 2012.4
In a February 13, 2014 report, appellant’s then-treating physician, Dr. John B. Siegler, a
Board-certified physiatrist, diagnosed cervical and lumbar radiculopathy and advised that
appellant was “incapable of even ‘low stress’ work.”
OWCP referred appellant to Dr. Mouchir Harb, a Board-certified neurologist, for a
second opinion evaluation to determine the nature and extent of her employment-related
conditions. He examined appellant on June 10, 2014 and provided a June 12, 2014 narrative
report. Dr. Harb reviewed appellant’s medical history, a statement of accepted facts, and
provided findings based upon his physical examination. Appellant’s paraspinal, cervical neck
muscles were tender to pressure and passive movements of the neck were painful for any minor
level of range of motion. He found lumbar paraspinal muscles were also exclusively tender and
her right hip was tender to pressure. Dr. Harb indicated that appellant appeared to be having
chronic pain syndrome caused by the work injury involving post-traumatic headache, lumbago,
and sciatica. He also noted that appellant was incapable of resuming work at the time.
In a September 3, 2014 report, Dr. Christopher A. Fisher, appellant’s new treating
physiatrist, diagnosed chronic neck pain, likely musculoligamentous and myofascial pain
etiology, as well as possible radicular symptoms.5
He also diagnosed lumbar
musculoligamentous and myofascial pain.
In an October 8, 2014 report, Dr. Fisher diagnosed mechanical low back pain, cervical
and lumbar muscular and myofascial pain, and ongoing cervical and lumbar pain likely due to
discogenic etiology at C4-5, C5-6, and L5-S1. He determined that appellant had reached
3

Docket No. 10-1998 (issued September 19, 2011).

4

The employing establishment removed appellant from service effective September 20, 2010 because it was
unable to accommodate her injury-related work restrictions.
5

Dr. Fisher assumed appellant’s care following Dr. Siegler’s death in 2014.

2

maximum medical improvement (MMI) and advised that she should be referred for a functional
capacity evaluation (FCE). Dr. Fisher also indicated that appellant could work in a light-duty
status pending the FCE results.
OWCP requested clarification from its referral physician, and in a November 12, 2014
supplemental report, Dr. Harb opined that appellant had reached MMI and her accepted
conditions had ceased without residuals. Dr. Harb asserted that appellant had an exaggerated
pain response to any minor mobilization or pressure to any part in the lumbar, thoracic, or
cervical spine area upon examination. Dr. Harb noted that appellant had degenerative changes in
her cervical spine, which were chronic and unrelated to her work injury, as well as scoliosis,
which was also unrelated to her work injury. He found that appellant’s diagnostic studies were
normal and demonstrated no findings to explain any injury-related conditions.
On January 7, 2015 appellant filed a claim for a schedule award (Form CA-7).
In a February 5, 2015 letter, OWCP advised appellant of the need to submit an
impairment rating in accordance with the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (2009) (A.M.A., Guides). It also provided
information regarding FECA methodology for rating spinal nerve extremity impairment.
In response, appellant submitted follow-up reports from Dr. Fisher dated January 7,
January 28, and February 25, 2015. Dr. Fisher reiterated that appellant had reached MMI and
opined that she needed ongoing pain management for her moderate-to-severe pain, which limited
activities of daily living, work duties, and recreational activities. However, he did not provide an
impairment rating in accordance with the A.M.A., Guides (6th ed. 2009).
On March 2, 2015 appellant underwent an FCE conducted by Doug Ellis, a physical
therapist. However, Mr. Ellis concluded that the FCE results were unreliable and invalid. He
noted there were inconsistencies in appellant’s performance and there was evidence of symptom
magnification. Mr. Ellis also indicated her observed self-limiting pain behavior.
In a report dated March 25, 2015, Dr. Fisher noted that appellant continued to have a
significant degree of muscular and myofascial pain, as well as discogenic pain symptoms. He
reiterated that appellant had reached MMI and recommended a repeat FCE given that the first
was invalid.
On March 30, 2015 Mr. Ellis conducted a repeat FCE. Once again, he found the results
unreliable and invalid due to continuing signs of symptom magnification and self-limiting pain
behavior.6
OWCP referred the case to its district medical adviser (DMA) to determine if appellant
had any impairment to her upper and/or lower extremities. On April 15, 2015 Dr. Ellen Pichey,
6

OWCP referred appellant for an FCE as part of its vocational rehabilitation process, which commenced in early
February 2015. Appellant also participated in vocational testing conducted on April 3, 2015. Because of the two
invalid March 2015 FCEs, OWCP issued an April 15, 2015 decision that reduced appellant’s wage-loss
compensation to zero under 5 U.S.C. § 8113(b). In a February 4, 2016 decision, an OWCP hearing representative
affirmed the April 15, 2015 decision.

3

a Board-certified occupational medicine specialist and DMA, reviewed the evidence of record
and Dr. Harb’s second opinion reports. She found that Dr. Harb’s physical examination revealed
normal symmetric muscle strength and tone, no atrophy or abnormal movements, and intact
sensation in the upper and lower extremities. Dr. Pichey also noted that there appeared to be no
positive electrodiagnostic nerve conduction velocity/electromyogram (NCV/EMG) testing, and
that appellant’s symptoms appeared to be pain related. OWCP’s medical adviser concluded that
appellant had no ratable impairment to the upper or lower extremities. She also indicated that
appellant reached MMI as of November 12, 2014, the date of Dr. Harb’s second opinion
examination.
By decision dated April 22, 2015, OWCP denied appellant’s schedule award claim as the
medical evidence did not establish a ratable impairment of a scheduled member.
On May 3, 2015 appellant requested an oral hearing before the Branch of Hearings and
Review, which was held before an OWCP hearing representative on December 15, 2015.
OWCP received additional follow-up treatment records from Dr. Fisher dated April 22, May 20,
June 17, July 29, September 2, October 7, November 4, December 2, 2015, and
January 20, 2016. In his latest report, Dr. Fisher continued to diagnose work-related mechanical
low back pain, cervical and lumbar muscular and myofascial pain, and ongoing cervical and
lumbar pain likely due to discogenic etiology at C4-5, C5-6, and L5-S1. He noted that appellant
was at MMI and she was not interested in surgery.
By decision dated February 9, 2016, the hearing representative affirmed OWCP’s
April 22, 2015 decision denying appellant’s claim for a schedule award.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.7 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the American Medical Association, Guides to the
Evaluation of Permanent Impairment as the appropriate standard for evaluating schedule losses.8
Effective May 1, 2009, schedule awards are determined in accordance with the sixth edition of
the A.M.A., Guides (2009).9

7

5 U.S.C. § 8107(c). For a total or 100 percent loss of use of an arm, an employee shall receive 312 weeks’
compensation. Id. at § 8107(c)(1). For a total or 100 percent loss of use of a leg, an employee shall receive 288
weeks’ compensation. Id. at § 8107(c)(1).
8

20 C.F.R. § 10.404.

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.5a (February 2013); id., Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).

4

Neither FECA nor the regulations provide for the payment of a schedule award for the
permanent loss of use of the back/spine or the body as a whole.10 However, a schedule award is
permissible where the employment-related spinal condition affects the upper and/or lower
extremities.11 The sixth edition of the A.M.A., Guides (2009) provides a specific methodology
for rating spinal nerve extremity impairment.12 It was designed for situations where a particular
jurisdiction, such as FECA, mandated ratings for extremities and precluded ratings for the spine.
The FECA-approved methodology is premised on evidence of radiculopathy affecting the upper
and/or lower extremities. The appropriate tables for rating spinal nerve extremity impairment are
incorporated in the procedure manual.13
When determining entitlement to a schedule award, preexisting impairment to the
scheduled member should be included.14 Impairment ratings for schedule awards include those
conditions accepted by OWCP as job related, and any preexisting permanent impairment of the
same member or function.15 If the work-related injury has affected any residual usefulness in
whole or in part, a schedule award may be appropriate.16 There are no provisions for
apportionment under FECA,17 but when the prior impairment is due to a previous work-related
injury and a schedule award has been granted for such prior impairment, the percentage already
paid is subtracted from the total percentage of impairment.18
ANALYSIS
The Board finds that the medical evidence of record fails to establish that appellant
sustained any permanent impairment to a scheduled member causally related to the December 5,
2009 employment injury. OWCP accepted appellant’s claim for cervical, thoracic, and lumbar
sprains, chest wall contusion, permanent aggravation of cervical intervertebral disc disorder with
myelopathy, and permanent aggravation of lumbar intervertebral disc degeneration. However,
the medical evidence of record does not establish that she sustained a permanent impairment due
to the accepted conditions.

10

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a) and (b); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.5c(3) (February 2013).
12

The methodology and applicable tables were initially published in The Guides Newsletter, Rating Spinal Nerve
Extremity Impairment Using the Sixth Edition (July/August 2009). Id.
13

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4.

14

Carol A. Smart, 57 ECAB 340, 343 (2006); Michael C. Milner, 53 ECAB 446, 450 (2002).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.5d. (February 2013).
16

Id.

17

Id.

18

Id. at Chapter 2.808.7a(1); 20 C.F.R. § 10.404(c).

5

The Board finds that OWCP’s medical adviser, Dr. Pichey, properly reviewed the
medical record and found there was no evidence of impairment to the extremities in the file.19
Dr. Pichey found that Dr. Harb’s second opinion examination revealed normal symmetric muscle
strength and tone, no atrophy or abnormal movements, and intact sensation in the upper and
lower extremities. She also noted that there appeared to be no NCV/EMG testing. OWCP’s
medical adviser concluded that appellant had no ratable impairment to the upper or lower
extremities based on her accepted conditions and had reached MMI as of November 12, 2014,
the date of Dr. Harb’s second opinion examination. The Board finds that the medical adviser
properly concluded that there was no medical evidence of impairment to the upper or lower
extremities resulting from the accepted conditions and that, therefore, there was no ratable
impairment of a scheduled member under the sixth edition of the A.M.A., Guides.
FECA does not authorize schedule awards for loss of use of the spine.20 A claimant may
still be entitled to an award for loss of use of a limb where the cause of the impairment originated
in the spine. Because the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as impairments of the extremities, OWCP has adopted the standard set forth
in The Guides Newsletter.21 In his reports, Dr. Fisher determined that appellant had reached
MMI, but he failed to provide an impairment rating based on the A.M.A., Guides. Consequently,
the Board finds that appellant failed to establish that she has a ratable impairment resulting from
the accepted employment injuries.22
Appellant has submitted no other current medical evidence in conformance with the sixth
edition of the A.M.A., Guides, or The Guides Newsletter, establishing permanent impairment of
a scheduled member. Accordingly, Dr. Pichey’s April 15, 2015 report represents the weight of
the medical opinion evidence.
Appellant may request, at any time, a schedule award or increased schedule award based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish any ratable
impairment related to her accepted conditions for which a schedule award is warranted.

19

The Board notes that it is appropriate for an OWCP medical adviser to review the medical evidence to
determine the percentage of permanent impairment. See Federal (FECA) Procedure Manual, Part 3 -- Medical,
Functions of the Medical Unit, Chapter 3.200.4a (October 1990); Tommy R. Martin, 56 ECAB 273 (2005).
20

See M.R., Docket No. 14-833 (issued September 9, 2014).

21

See supra note 14.

22

Id. See J.Q., 59 ECAB 366 (2008) (when the examining physician does not provide an estimate of impairment
that conforms to the A.M.A., Guides, OWCP may rely on the impairment rating provided by an OWCP medical
adviser).

6

ORDER
IT IS HEREBY ORDERED THAT the February 9, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 24, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

